Judgment reversed on the law and a new trial granted, with costs to appellant to abide the event. There were questions of fact to be submitted to the -jury. It was for the jury to determine if plaintiff’s method of doing the work was negligent or not, and whether, under the circumstances, defendant was negligent in permitting the window frame to be defective, and should have anticipated that plaintiff would use it as he did. Lazansky, P. J., Young, Kapper and Carswell, JJ., concur; Davis, J., dissents and votes to affirm.